Exhibit 10.3
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Amendment"),
dated as of June 28, 2012, is made by and among WESTMORELAND MINING LLC, a
Delaware limited liability company (the "Borrower"), the GUARANTORS (as defined
in the Credit Agreement hereinafter referred to), EACH OF THE BANKS (as defined
in the Credit Agreement), and PNC BANK, NATIONAL ASSOCIATION, as agent for the
Banks (the "Agent").
 
WITNESSETH:
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Credit Agreement, dated as of June 26, 2008 (as the same may be amended,
restated, modified or supplemented, the "Credit Agreement").  Capitalized terms
not otherwise defined herein shall have the respective meanings given to them
under the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Banks make amendments to certain of
the covenants; and
 
WHEREAS, the parties hereto agree to amend the Credit Agreement on the terms and
conditions set forth below.
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:
 
1. Amendment to Definitions.
 
The definition of "Adequately Funded" contained in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
 
"Adequately Funded shall mean a Plan's assets-to-liabilities relationship
described herein.  A Plan is Adequately Funded if, as of the last day of the
Plan Year which has most recently ended (the "Valuation Date") and based on an
actuarial valuation made as of the first day of such Plan Year by the Plan's
regular actuarial consultant, the value of the Plan's assets as determined under
Section 412(c)(2) of the Internal Revenue Code, including any contributions made
to the Plan within eight and 1/2 months of the Valuation Date, is not less than
80% of the Plan's Current Liability, as determined under Section 412(l)(7) of
the Code using the maximum allowable interest rate under such subsection, and
recognizing over three years any plan change, such as any plan amendment or
required statutory change in benefits, (but not changes in actuarial assumption
or normal plan experience)."
 
 
 

--------------------------------------------------------------------------------

 


2. Amendment to Negative Covenants.
 
(a) Section 8.2.17 [Minimum Debt Service Coverage Ratio] is hereby amended and
restated as follows:
 
"8.2.17     Minimum Debt Service Coverage Ratio.


The Loan Parties shall not permit the Debt Service Coverage Ratio to be less
than 1.30 to 1.00, calculated as of the end of each fiscal quarter after the
Closing Date based upon the immediately preceding four fiscal quarters with the
exception of the fiscal quarters ending June 30, 2012 and September 30, 2012,
during which periods the Debt Service Coverage Ratio shall not be permitted to
be less than 1.20."


(b) Section 8.2.18 [Maximum Leverage Ratio] is hereby amended and restated as
follows:
 
"8.2.18     Maximum Leverage Ratio.
 
The Loan Parties shall not permit the ratio of Consolidated Net Indebtedness of
the Borrower and its Subsidiaries to Consolidated EBITDA to exceed the ratio set
forth below for such period, calculated as of the end of each fiscal quarter
during each such period based upon the immediately preceding four fiscal
quarters:
 
Period
Ratio
Closing Date through June 30, 2010
3.00 to 1.00
   
July 1, 2010 through December 31, 2010
2.75 to 1.00
   
January 1, 2011 through December 31, 2011
2.50 to 1.00
   
January 1, 2012 through December 31, 2012
2.25 to 1.00
   
January 1, 2013 through March 31, 2013
2.25 to 1.00
   
April 1, 2013 through June 30, 2013
2.00 to 1.00
   
July 1, 2013 through September 30, 2013
1.75 to 1.00
   
October 1, 2013 and thereafter
1.50 to 1.00"



3. Representations and Warranties.
 
(a) Warranties Under the Credit Agreement.  The representations and warranties
of the Borrower contained in the Credit Agreement, after giving effect hereto,
are true and correct on and as of the date hereof with the same force and effect
as though made by the Borrower on such date, except to the extent that any such
representation or warranty expressly relates solely to
 
 
2

--------------------------------------------------------------------------------

 
 
a previous date (in which case such representation and warranty shall be true
and correct as of such previous date) or is the subject of transactions
permitted under the Credit Agreement.  No Event of Default or Potential Default
has occurred and is continuing or exists.
 
(b) Power and Authority; Validity and Binding Effect; No Conflict.  The Borrower
and each other Loan Party has full power to enter into, execute, deliver and
carry out this Amendment, and such actions have been duly authorized by all
necessary proceedings on its part.  This Amendment has been duly and validly
executed and delivered by the Borrower and each other Loan Party.  This
Amendment constitutes the legal, valid and binding obligation of the Borrower
and each other Loan Party which is enforceable against Borrower and each other
Loan Party in accordance with its terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors'
rights generally or by general equitable principles limiting the availability of
specific performance or other equitable remedies.  Neither the execution and
delivery of this Amendment, nor the consummation of the transactions herein
contemplated will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of any organizational documents of
Borrower or any other Loan Party or (ii) any Law or any agreement or instrument
or other obligation to which Borrower or any other Loan Party is a party or by
which it or any of the other Loan Parties is bound, or result in the creation or
enforcement of any Lien upon any property of Borrower or any other Loan Party
other than as set forth in the Security Documents.
 
(c) Consents and Approvals; No Event of Default.  No consent, approval,
exemption, order or authorization of any person or entity other than, as the
case may be, the parties hereto is required by any Law or any agreement in
connection with the execution, delivery and carrying out of this Amendment.  No
event has occurred and is continuing and no condition exists or will exist after
giving effect to this Amendment which constitutes an Event of Default.
 
(d) Authorized Officer.  The individual executing this Amendment on behalf of
the Borrower and each other Loan Party, is authorized to execute and deliver
this Amendment on behalf of the Borrower and each other Loan Party, and holds
the office(s) with the Borrower and each other Loan Party, as the case may be,
set forth below his signature to this Amendment.
 
4. Conditions Precedent.
 
The effectiveness of this Amendment is expressly conditioned upon satisfaction
of each of the following conditions precedent (as determined by the Required
Banks in their sole discretion):
 
(a) Execution.  The Borrower, each Loan Party, and the Banks shall have executed
this Amendment and the Banks shall have received a counterpart original or a
true and correct copy hereof.
 
(b) Representations and Warranties.  Each of the representations and warranties
under Section 3 hereof are true and correct on the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Organization, Authorization and Incumbency.  There shall be delivered to the
Agent for the benefit of each Bank a certificate, dated as of the date hereof
and signed by the Secretary or an Assistant Secretary of each Loan Party,
certifying as appropriate as to:
 
(i) all action taken by such Loan Party in connection with this Amendment;
 
(ii) the names of the officer or officers authorized to sign this Amendment and
the other documents executed and delivered in connection herewith and described
in this Section 5 and the true signatures of such officer or officers and
specifying the officers authorized to act on behalf of each Loan Party for
purposes of the Loan Documents and the true signatures of such officers, on
which the Agent and each Bank may conclusively rely; and
 
(iii) copies of its organizational documents, including its certificate of
incorporation and bylaws if it is a corporation, its certificate of partnership
and partnership agreement if it is a partnership, and its certificate of
organization and limited liability company operating agreement if it is a
limited liability company, in each case as in effect on the date hereof,
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each of the Loan Parties in each
state where organized or qualified to do business, provided, however, that the
Loan Parties may, in lieu of delivering copies of the foregoing organizational
documents and good standing certificates, certify that the organizational
documents and good standing certificates previously delivered by the Loan
Parties to the Agent remain in full force and effect and have not been modified,
amended, or rescinded.
 
5. Incorporation into Credit Agreement.
 
This Amendment shall be incorporated into the Credit Agreement by this
reference.  All representations, warranties, Events of Default and covenants set
forth herein shall be a part of the Credit Agreement as if originally contained
therein.
 
6. Reimbursement of Expenses.
 
The Borrower unconditionally agrees to pay and reimburse each of the Banks and
save each of the Banks harmless against liability for the payment of all
out-of-pocket costs, expenses and disbursements, including without limitation,
reasonable fees and expenses of counsel incurred by any of the Banks in
connection with the development, preparation, execution, administration,
interpretation or performance of this Amendment and all other documents or
instruments to be delivered or recorded in connection herewith.
 
7. Severability.
 
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Entire Agreement.
 
This Amendment sets forth the entire agreement and understanding of the parties
with respect to the amendment to the Credit Agreement contemplated hereby and
supersedes all prior understandings and agreements, whether written or oral,
between the parties hereto relating to such amendment.  No representation,
promise, inducement or statement of intention has been made by any party which
is not embodied in this Amendment, and no party shall be bound by or liable for
any alleged representation, promise, inducement or statement of intention not
set forth herein.
 
9. Force and Effect.
 
The Borrower reconfirms, restates, and ratifies the Credit Agreement, and all
other documents executed in connection therewith except to the extent any such
documents are expressly modified by this Amendment and Borrower confirms that
all such documents have remained in full force and effect since the date of
their execution.
 
10. Governing Law.
 
This Amendment shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania.
 
11. Counterparts.
 
This Amendment may be signed in any number of counterparts each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
12. Joinder of Guarantors.  Each of the Guarantors hereby joins in this
Amendment to evidence its consent hereto, and each Guarantor hereby reaffirms
its obligations set forth in the Credit Agreement as hereby amended, and in each
other Loan Document given by it in connection therewith.
 


[SIGNATURE PAGE FOLLOWS]
 

 
5

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE - FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]




IN WITNESS WHEREOF, the parties hereto by their officers duly authorized, have
executed this Amendment as of the day and year first above written with the
intention that it constitute a sealed instrument.
 

 
BORROWER:
       
ATTEST:
WESTMORELAND MINING LLC
                /s/ Diane Bretti         
By: /s/ Jennifer Grafton      
(Seal)
 
Name:  Jennifer Grafton
   
Title:  Secretary
         
GUARANTORS:
       
ATTEST:
WESTERN ENERGY COMPANY
                /s/ Diane Bretti         
By: /s/ Jennifer Grafton      
(Seal)
 
Name:  Jennifer Grafton
   
Title:  Secretary
       
ATTEST:
DAKOTA WESTMORELAND CORPORATION
                /s/ Diane Bretti         
By: /s/ Jennifer Grafton      
(Seal)
 
Name:  Jennifer Grafton
   
Title:  Secretary
       
ATTEST:
WESTMORELAND SAVAGE CORPORATION
                /s/ Diane Bretti         
By: /s/ Jennifer Grafton      
(Seal)
 
Name:  Jennifer Grafton
   
Title:  Secretary
 



 
6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]





 
BANK:
         
PNC BANK, NATIONAL ASSOCIATION,
 individually as a Bank and as Agent
               
By: /s/ Richard C. Munsick      
 
 
Name:  Richard C. Munsick
   
Title:  Senior Vice President
 





 
7